Citation Nr: 1421583	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  08-18 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic bursitis of the right hip.

2.  Entitlement to a rating in excess of 40 percent for diabetes mellitus.

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

7.  Entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service June 1968 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from August 2006, October 2008, April 2010 and February 2011 rating decisions.

In the August 2006 rating decision, the RO, inter alia, granted service connection for peripheral neuropathy of the right and left lower extremities and assigned a 10 percent rating for each, effective August 23, 2004; granted service connection for peripheral neuropathy of the right and left upper extremities and assigned a 20 percent rating for each, effective April 27, 2006; and, denied a rating in excess of 20 percent for diabetes mellitus.  

By rating decision in April 2008, the RO assigned an increased, 40 percent rating for the diabetes from April 27, 2006 (the date of the Veteran's claim for an increased rating).  In a January 2009 rating decision, the 40 percent rating was assigned effective March 17, 2006.  However, inasmuch as a higher rating is available for diabetes and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In the October 2008 rating decision, the RO denied the Veteran's claim for a TDIU. 

In the February 2011 rating decision, the RO granted service connection for right hip bursitis and assigned an initial 10 percent rating, effective February 13, 2003.  In May 2011, the Veteran filed a NOD with the assigned 10 percent rating for the right hip bursitis.  A SOC was issued in April 2012, and the Veteran filed a substantive appeal in June 2012.

Because the appeal involves disagreement with the initial rating assigned following the grants of service connection for peripheral neuropathy of the right and left upper and lower extremities, as well as right hip bursitis, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In December 2011, the Board, inter alia, denied the Veteran's claims for an increased rating for diabetes mellitus as well as his petition to reopen a claim for service connection for a psychiatric disorder.  The Veteran subsequently appealed the December 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, the Court issued a Memorandum Decision, vacating the Board's decision insofar as it denied the claim for an increased rating for diabetes mellitus, and remanding the claim to the Board for further proceedings consistent with the Court's decision.  The Board's decision as to the petition to reopen a claim for service connection for a psychiatric disorder was affirmed by the Court.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals an August 2013 Hip and Thigh Disability Benefits Questionnaire (DBQ) as well as a July 2013 Peripheral Nerves DBQ.  Such documents are dated after the April 2012 statement of the case (SOC) addressing the claim for an increased rating for chronic bursitis of the right hip or in the April 2011 supplemental statement of the case (SSOC) addressing the claims for an increased rating for diabetes mellitus, peripheral neuropathy of the extremities and for a TDIU.  The remaining VA treatment records in Virtual VA are either irrelevant to the issues on appeal or had been previously considered by the agency of original jurisdiction (AOJ).  The remaining documents in the Virtual VA file t are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file contains documents that are irrelevant to the issues on appeal.

As explained below, the matters remaining on appeal are being remanded to the AOJ.  VA will notify the Veteran if further action, is required.


REMAND

As discussed in the Introduction, above, evidence pertinent to the instant claims for higher ratings for diabetes mellitus and peripheral neuropathy of the upper and lower extremities, as well as the claim for TDIU, were associated with the Veteran's Virtual VA file in July and August 2013.  This evidence has not been considered by the AOJ.    The Board contacted the Veteran's attorney in February 2014 to inquire as to whether initial AOJ consideration of this evidence was to be waived by the Veteran.  In March 2014, the Veteran's attorney responded to this inquiry by enclosing a copy of the Board's February 2014 correspondence and noting a change of address; no response was provided as to whether initial AOJ consideration of this evidence was waived by the Veteran.  See 38 C.F.R. § 20.1304 (2013). 

Under these circumstances, the Board has no choice but to find that the claims on appeal must be remanded for the AOJ to consider the additional evidence in the first instance, and to issue an SSOC reflecting such consideration.


Accordingly, these matters are hereby REMANDED for the following action:

1. Adjudicate the claims for a higher rating for chronic bursitis of the right hip, for diabetes mellitus, and for peripheral neuropathy of the right and left a upper and lower extremities,   as well as the claim for TDIU, in light of all pertinent evidence (to particularly include all that added to the paper and electronic record since the last adjudication of the claims) and legal authority.   

2. If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



